Case: 17-60275      Document: 00514416424         Page: 1    Date Filed: 04/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 17-60275
                                                                                 FILED
                                                                              April 5, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
GLORY GITUMA,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A097 680 700


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       Glory Gituma, a native and citizen of Kenya, petitions for review of the
Board of Immigration Appeals’s (BIA’s) dismissal of her appeal of the
immigration judge’s decision denying her application for withholding of
removal and for relief under the Convention Against Torture (CAT). We review
the BIA’s determination that an alien is not eligible for withholding of removal
or relief under the CAT under the substantial evidence standard, Chen


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60275    Document: 00514416424     Page: 2   Date Filed: 04/05/2018


                                 No. 17-60275

v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006), and will reverse only if the
record compels a different conclusion, Zhu v. Gonzales, 493 F.3d 593, 594 (5th
Cir. 2007).
      To qualify for withholding of removal, an alien “must demonstrate a
‘clear probability’ of persecution upon return” to her native country. Roy v.
Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004). “A clear probability means that it
is more likely than not that the applicant’s life or freedom would be threatened
by persecution on account of either [her] race, religion, nationality,
membership in a particular social group, or political opinion.” Id. “[R]elief
under the [CAT] requires a two part analysis—first, is it more likely than not
that the alien will be tortured upon return to [her] homeland; and second, is
there sufficient state action involved in that torture.”     Tamara-Gomez v.
Gonzales, 447 F.3d 343, 350-51 (5th Cir. 2006) (footnote omitted).
      We conclude that substantial evidence supports the BIA’s determination
that Gituma did not establish her entitlement to either withholding of removal
or relief under the CAT. See Chen, 470 F.3d at 1134. The evidence does not
compel the conclusion that it is more likely than not that she will be persecuted
on account of her membership in a particular social group upon her return to
Kenya. See Zhu, 493 F.3d at 594. The evidence also does not compel the
conclusion that Gituma would be tortured by or at the instigation of or with
the consent or acquiescence of a public official or other person acting in an
official capacity upon her return to Kenya. See id. The petition for review is
therefore DENIED.




                                       2